Citation Nr: 0811455	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  02-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from October 30, 2000 to May 9, 2007, and in excess of 30 
percent beginning on May 10, 2007, for the service-connected 
pseudofolliculitis barbae.  

2.  Entitlement to an initial compensable evaluation from 
October 30, 2000 to August 26, 2007, and in excess of 10 
percent from August 27, 2000, for the service-connected 
atopic dermatitis.  

3.  Entitlement to service connection for claimed hearing 
loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision that denied 
service connection for left ear hearing loss.  In that 
decision, the RO granted service connection for a left knee 
disability and assigned a 10 percent evaluation, effective on 
April 28, 2000.  

Also, the RO granted service connection for 
pseudofolliculitis barbae and atopic dermatitis and assigned 
both conditions noncompensable evaluations, effective on 
November 3, 2000.  

The veteran immediately appealed the RO's July 2001 rating 
action.  During the course of the appeal, the RO in the April 
2003 rating action assigned an increased rating of 10 percent 
for service-connected pseudofolliculitis barbae.  In that 
decision, the RO continued the 10 percent rating for service-
connected left knee and the noncompensable rating for atopic 
dermatitis.  

In the October 2004 Supplemental Statement of the Case 
(SSOC), the RO continued the denial of the claim of service 
connection for hearing loss.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in April 2005.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  
 
In June 2005, the Board increased the evaluation of the 
service-connected left knee disability and remanded the 
claims for higher evaluations for the service-connected 
pseudofolliculitis barbae and atopic dermatitis and the 
claims of service connection for hearing loss and tinnitus.  

In a September 2007 rating decision, the RO increased the 
evaluation of the service-connected pseudofolliculitis barbae 
to 30 percent disabling effective on May 10, 2007, increased 
the evaluation of the service-connected atopic dermatitis to 
10 percent disabling effective on August 27, 2007, and 
granted service connection and assigned an initial 10 percent 
rating for tinnitus.  


FINDINGS OF FACT

1.  Prior to December 5, 2006, the service-connected 
pseudofolliculitis barbae is not shown to have been 
productive of exudation or itching constant, extensive 
lesions, or marked disfigurement; did not require systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long- wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy for a total duration of six weeks or 
more, but not constantly, during the past 12-month period; to 
have affected 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past twelve-month period; to have been manifested by scarring 
that limited function or that was superficial, unstable, 
poorly nourished, had repeated ulceration or was tender and 
painful on objective demonstration; to have been productive 
of severe deformity of the head face, or neck or visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or had two or three characteristics of disfigurement.  

2.  Beginning on December 5, 2006, the service-connected 
pseudofolliculitis barbae is not shown to affect more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, to require constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past twelve-month period; to require constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy during the past 
12-month period; to cause limitation of the affected part; or 
to be productive of visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or have four or 
five characteristics of disfigurement.  

3.  Prior to August 27, 2007, the service-connected atopic 
dermatitis was not shown to have been manifested by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area; nor after August 2002, did the 
evidence show involvement of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas or that 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, was required for a total 
duration of less than six weeks during the past twelve-month 
period.  

4.  Beginning on August 27, 2007, the service-connected 
atopic dermatitis is not shown to affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas or to 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  

5.  The veteran currently is not shown to have a hearing loss 
disability in either ear for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent from October 30, 2000 through 
December 4, 2006 for the service-connected pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 
including Diagnostic Codes 7800-7805, 7806, 7817 (2002) and 
(2007).  

2.  The criteria for the assignment of an evaluation of 30 
percent beginning on December 5, 2006, for the service-
connected pseudofolliculitis barbae, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including Diagnostic Codes 
7800-7805, 7806, 7817 (2007).  

3.  The criteria for the assignment of an initial compensable 
evaluation from October 30, 2000 through August 26, 2007, and 
an evaluation in excess of 10 percent beginning on August 27, 
2007 for the service-connected atopic dermatitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including 
Diagnostic Code 7806 (2002) and (2007).  

5.  The claim of service connection for a hearing loss must 
be denied by operation of law.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.385 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in May 2001, October 2005, June 2006, April 
and May 2007, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claims, including that a disability rating and 
an effective date for the award of benefits will be assigned 
if the claims are granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claims for initial higher disability ratings; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  Where a law or regulation changes during 
the pendency of a claim, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  


A.  Medical evidence related to the veteran's skin 
disabilities.

The medical evidence in this case, related to the veteran's 
service-connected pseudofolliculitis barbae and atopic 
dermatitis consists primarily of VA examinations dated in 
October and December 2000, March 2003, December 2006, and May 
and July 2007.  The veteran's claims file also contains 
treatment records in connection with his skin disabilities, 
to include a treatment reported dated in August 2007.  

The October 2000 examiner indicated that the veteran had 
hyperpigmentation noted along the shaving line with small 
follicles consistent with pseudofolliculitis.  There was no 
drainage or open ulcer.  The veteran was diagnosed with 
pseudofolliculitis barbae and noted to currently use topical 
steroids with resolution of symptoms.  

The veteran was also afforded a VA examination for his skin 
in December 2000.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The veteran was noted to have been treated for 
atopic eczema and pseudofolliculitis barbae in service.  His 
pseudofolliculitis barbae and atopic dermatitis were both 
treated with topical steroids.  

At the time of the examination, the veteran was noted to not 
to be applying any topical lotions or steroids to the 
surface.  Upon examination, the veteran was noted to have 
small hypopigmented lesions without ulcerations or 
exfoliations at the thigh and at the tibia anterior.  There 
was evidence of dry scales at the anterior tibia bilaterally 
and posterior behind the knees.  Small macular lesions in the 
right and left antecuboidal fossa and upper arms with some 
mild dry scales were noted.  On the face, areas of 
hyperpigmentation at the shaving line and small follicles 
without eruptions or evidence of infections, and no erythema, 
were indicated.  The veteran was diagnosed with 
pseudofolliculitis barbae, chronic, atopic dermatitis, and 
tinea.  

The veteran was again examined by VA in March 2003.  The 
examiner indicated that pseudofolliculitis barbae and skin 
rashes have been a persistent problem for the veteran.  The 
pseudofolliculitis barbae was noted to have caused mild 
hyperpigmentation to the face.  

The veteran also indicated that he has a erythematous rash 
involving his hands and the scrotum that typically appears in 
the summer months and lasts for two to three months.  He was 
indicated to have been treated with creams and a topical 
steroid.  

Upon examination, the veteran was indicated to have 
hyperpigmentation in the face along the shaven areas.  There 
were no active lesions.  The examiner noted scattered 
erythematous lesions on the veteran's hands, and also on his 
scrotum.  The veteran stated that the veteran suffers from 
pseudofolliculitis barbae and as likely as not has atopic 
dermatitis in the hands and scrotum.  He was indicated to use 
intermittent steroid cream for this condition.  

A reported dated on December 5, 2006 of a VA examination is 
also of record.  The veteran's medical history was briefly 
noted.  The veteran was noted to continue to have 
pseudofolliculitis barbae.  The veteran was noted to have 
used daily oral Doxycycline, and creams including Triluma 1-2 
times per day and Azelex locally, in the past 12 months.  The 
examiner also indicated that the veteran had been on Elidel 
and Hydrocortisone for an unquantified amount of time.  

The veteran complained of irritation , hyperpigmentation and 
itch in the affected area.  Upon examination, the examiner 
noted that the area of involvement was the full beard area, 
which was estimated to be 2% exposed BSA, or 50% of the face, 
or 70% of the anterior neck.  Scarring was noted, especially 
in the jaw line and under the mandible and neck.  There were 
pustules especially in the anterior neck area.  The skin in 
the affected area measured 15 cm by 11 cm on each side of the 
face.  

The veteran's rash was indicated to be hyperpigmented, with 
mild scarring, multiple pustular eruptions, pruritic, non-
tender, non-adherent, stable, flat, superficial, with no 
significant edema or keloid formation, but with pustules, and 
with no induration.  The examiner also stated that the rash 
did not cause significant limitation of neck movement and was 
moderately disfiguring because of location.  

An additional VA examination was afforded the veteran on May 
10, 2007.  The findings of this examination were essentially 
the same as the findings of the December 2006 examination.  

Another VA examination was performed in July 2007.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  Again, the findings were 
in-line with the December 2006 VA examination.  

Finally, a medical treatment note dated August 27, 2007 noted 
atopic dermatitis on the hands and groin.  A few scattered 
papules on dorsum hands and upper thighs and scrotum were 
indicated.  The veteran reported that this condition was 
usually worse in the spring and summer and has been intensely 
pruritic.  

The veteran indicated that he was symptom-free until two days 
earlier when he developed recurrence of the rash on dorsum 
wrists and forearms, bilaterally.  The veteran also indicated 
similar rash in his groin.  The veteran indicated that in the 
past he had noted vesticles, though these were not noted upon 
examination.  

The veteran reported having flares one or two times per year 
involving his forearms, tops of hands, thigh and groin area.  
The flare was reported to be intensely itchy and 
uncomfortable.  During a flare, the veteran used Triluma.  

The physician indicated that no intensive light therapy, UVB, 
PUVA, or electron beam therapies were used.  No side effects 
of treatment were indicated, and there were no local (skin) 
symptoms or systemic symptoms such as fever or weight loss.  
No current lesions were noted on examination, but the 
physician indicated that during a flare the area affected was 
15% TBA.  1-2 small hyperpigmented macules on the left high 
c/w post inflammatory hyperpigmented changes were noted.  

The physician found no pain in the scarring, no adherence to 
underlying tissue, normal skin texture, and no elevation or 
depression of the scarring.  The scarring was noted to be 
superficial, with no inflammation, edema, or keloid 
formation, with no area of induration or inflexibility, and 
no limitation of function related to the scarring.  The 
veteran was diagnosed with atopic dermatitis.  Exposed areas 
affected were indicated to be 2%; percent of the entire body 
affected was indicated to be 15%.  


B.  Evaluation of pseudofolliculitis barbae. 

The veteran's pseudofolliculitis barbae is currently 
evaluated as 10 percent disabling from October 30, 2000 
through May 9, 2007, and as 30 percent disabling beginning on 
May 10, 2007 under Diagnostic Code 7817.  

Diagnostic Code 7817, effective after August 2002, provides 
ratings for exfoliative dermatitis (erythroderma).  
Exfoliative dermatitis with any extent of involvement of the 
skin, and; no more than topical therapy is required during 
the past 12-month period, is rated noncompensably (0 percent) 
disabling.  Exfoliative dermatitis with any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long- wave ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of less than six 
weeks during the past 12-month period, is rated 10 percent 
disabling.  

Exfoliative dermatitis with any extent of involvement of the 
skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long- wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period, is rated 30 percent 
disabling.  

Exfoliative dermatitis with generalized involvement of the 
skin without systemic manifestations, and; constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period, is rated 60 percent disabling.  

Exfoliative dermatitis with generalized involvement of the 
skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period, is rated 100 percent disabling.  38 
C.F.R. § 4.118.  

Diagnostic Code 7817, in effect prior to August 2002, 
provided that dermatitis, exfoliative was to be rated as 
eczema under Diagnostic Code 7806, dependant upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  

Diagnostic Code 7806 in effect prior to August 2002 provided 
that eczema, with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warranted 
a noncompensable evaluation.  A 10 percent rating was 
warranted where there was exfoliation, exudation or itching 
involving an exposed surface or extensive area.  

A 30 percent rating was warranted where there was exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  And a maximum 50 percent evaluation was 
warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
the condition was exceptionally repugnant.  

The veteran's pseudofolliculitis barbae could also be 
evaluated under Diagnostic Code 7806, effective after August 
2002.  Pursuant to the revised Diagnostic Code 7806, if the 
skin condition covers an area of less than 5 percent of the 
entire body or exposed areas affected, and no more than 
topical therapy is required during the past 12-month period, 
a noncompensable rating is warranted.  

If at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or if intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past twelve-month period, a 10 percent 
rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or; 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  

Finally, a rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

Finally, the veteran's pseudofolliculitis barbae could also 
be evaluated under Diagnostic Codes 7800 to 7805.  In this 
regard, the Board notes that the Diagnostic Codes 7800 
through 7805 did not change materially from the codes in 
place prior to August 2002.  Diagnostic Code 7805 is 
identical to the revised code and applies to scarring that 
limits the function of the affected part.  Diagnostic Codes 
7801 and 7802, prior to August 2002, dealt only with scars 
from burns, and are therefore not applicable to the veteran's 
case.  Diagnostic Codes 7801 and 7802 after August 2002 apply 
only to scars other than scars of the head, face, and neck, 
and are therefore also not applicable to the veteran's case.  
Diagnostic Codes 7800, 7803 and 7804 are applicable to scars 
that are disfiguring to the head, face, or neck; superficial, 
poorly nourished, with repeated ulceration; or scars that are 
superficial, and are tender and painful on objective 
demonstration.  

Here, the Board finds that an initial evaluation higher than 
10 percent is not assignable from October 30, 2000 through 
December 4, 2006 in this case.  

In order to obtain a higher evaluation under Diagnostic Code 
7817-7806 in effect prior to August 2002, the condition would 
have to have been productive of exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
medical evidence for this period indicates that the veteran 
had hyperpigmentation noted along the shaving line with small 
follicles consistent with pseudofolliculitis.  There was no 
drainage or open ulcer, and the condition was indicated to be 
without eruptions or evidence of infections, and with no 
erythema.  There were no active lesions, and the 
hyperpigmentation was indicated by one examiner to be mild.  
This evidence does indicate exudation or itching constant, 
extensive lesions, or marked disfigurement, and therefore an 
evaluation higher than 10 percent under these criteria is not 
warranted.  

Diagnostic Code 7817, effective after August 2002, could 
provide an evaluation in excess of 10 percent, if the 
veteran's condition had any extent of involvement of the 
skin, and systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long- wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapies were required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

While the veteran clearly had some involvement of the skin, 
the record indicates only that the veteran used topical 
steroids intermittently with resolution of symptoms.  There 
is no evidence of systemic therapy being employed to treat 
the condition, including therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long- wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy was required for 
a total duration of six weeks or more, but not constantly, 
during the previous 12-month period.  
 
Diagnostic Code 7806, effective after August 2002, could also 
provide an evaluation in excess of 10 percent if at least 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the previous twelve-month period.  

As noted, there was no evidence of systemic therapy being 
employed to treat the condition.  The veteran is reported to 
have used only topical steroids on an intermittent basis.  
And the area affected was indicated to be essentially mild 
hyperpigmentation along the shaving line.  No percentage of 
total body or exposed area was indicated.  Without more, an 
indication of hyperpigmentation along the shaving line is not 
sufficient for a higher evaluation.  

Finally, the Diagnostic Codes 7800 through 7805 could be used 
to evaluate the veteran's disability prior to December 5, 
2006.  As noted, Codes 7800 through 7805 did not change 
materially from the codes in place prior to August 2002.  
Diagnostic Code 7805 is identical to the revised code and 
applies to scarring that limits the function of the affected 
part.  Diagnostic Codes 7801 and 7802, prior to August 2002, 
dealt only with scars from burns, and are therefore not 
applicable to the veteran's case.  

Diagnostic Codes 7801 and 7802, effective after August 2002, 
apply to scars other than scars of the head, face, or neck, 
and are therefore also not applicable to the veteran's case.  
Diagnostic Codes 7800, 7803 and 7804, before and after August 
2002, are applicable to scars that are disfiguring to the 
head, face, or neck, are superficial, unstable, poorly 
nourished, with repeated ulceration, or are tender and/or 
painful on objective demonstration.  

In this case, an evaluation under Diagnostic Codes 7803 and 
7804, before and after August 2002, will not yield a higher 
evaluation for the veteran, as these criteria provide for a 
10 percent evaluation as the highest rating, and the veteran 
is already evaluated as 10 percent disabling for this period.  
And a higher evaluation is not warranted under either the 
former of current Diagnostic Code 7805 since there is no 
indication in the record that the veteran had scarring that 
limited his function in any way.  

In addition, under the prior Diagnostic Code 7800 disfiguring 
scars of the head, face or neck, warranted an evaluation in 
excess of 10 percent where the condition was indicated to be 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  

The medical evidence in this case shows that the veteran had 
hyperpigmentation noted along the shaving line with small 
follicles consistent with pseudofolliculitis.  There was no 
drainage or open ulcer, and the condition was indicated to be 
without eruptions, evidence of infections or erythema.  There 
were no active lesions, and the veteran's condition was 
indicated by one examiner to be mild.  This did not indicate 
severe deformity, according to any health care professional.  

Under Diagnostic Code 7800, effective after August 2002, an 
evaluation in excess of 10 percent is not warranted unless 
the disfigurement of the head, face or neck is productive of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or has two or three characteristics of 
disfigurement.  As noted, however, the evidence does not 
indicate a disfigurement that rises to the level required for 
a higher evaluation under these criteria.  

Next, the Board finds in this case that an evaluation of 30 
percent beginning on December 5, 2006 is warranted.  

In order to warrant an evaluation in excess of 30 percent 
under the revised Diagnostic Code 7817, the veteran's 
condition must be productive of generalized involvement of 
the skin without systemic manifestations, and must have 
required constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy during the past 12-month period.

The evidence in this regard consists of a VA examination 
performed on December 5, 2006.  The examinations dated in May 
and July 2007 indicated essentially the same findings as were 
noted in the December 2006 examination.  

In this examination, the veteran was noted to have used daily 
oral Doxycycline, and creams including Triluma 1-2 times per 
day and Azelex locally, in the past 12 months.  The examiner 
also indicated that the veteran had been on Elidel and 
Hydrocortisone for an amount of time.  The veteran complained 
of irritation, hyperpigmentation and itch in the affected 
area.  

Upon examination, the examiner noted that the area of 
involvement was the full beard area, which was estimated to 
be 2% exposed BSA, or 50% of the face, or 70% of the anterior 
neck.  Scarring was noted, especially in the jaw line and 
under the mandible and neck.  There were pustules especially 
in the anterior neck area.  The skin in the affected area 
measured 15 cm by 11 cm on each side of the face.  

The rash was indicated to be hyperpigmented, with mild 
scarring, multiple pustular eruptions, pruritic, non-tender, 
non-adherent, stable, flat, superficial, with no significant 
edema or keloid formation, but with pustules, and with no 
induration.  The examiner also stated that the rash did not 
cause significant limitation of neck movement and was 
moderately disfiguring because of its location.  

While the December 2006 examination indicated involvement of 
the full beard area and treatment with oral and topical 
medical in the previous 12 months, the evidence did not 
indicate constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy during the past 12-month period.  Thus, higher than 
30 percent under Diagnostic Code 7817 is not warranted.  

Under Diagnostic Code 7806, effective in August 2002, the 
veteran's disability could receive an evaluation in excess of 
30 percent if the condition affects an area of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  

However, the December 2006 examiner found that the area of 
involvement was the full beard area, which was estimated to 
be 2% exposed BSA, or 50% of the face, or 70% of the anterior 
neck.  

The examiner did not specifically indicate what percentage of 
the veteran's exposed areas this represented, noting only the 
percentage of the face affected.  It is clear, however, that 
if the affected area is 50% of the face, that is would be 
less than 40 percent of the total exposed areas.  And the 
beard area represented only 2 percent of the entire body.  

Finally, as noted, the medical evidence does not indicate 
constant or near-constant systemic therapy such as 
corticosteroids or other related immunosuppressive drugs were 
required during the previous twelve-month period.  

Finally, the revised Diagnostic Codes 7800 through 7805 could 
be used to evaluate the veteran's disability after December 
5, 2006.  As noted, Diagnostic Code 7805 applies to scarring 
that limits the function of the affected part.  Diagnostic 
Codes 7801 and 7802 apply to scars, other than the head, face 
or neck, that are deep, that cause limitation of motion, or 
that are superficial and do not cause limitation of motion 
but generally affect significant areas of the skin.  

Diagnostic Codes 7800, 7803 and 7804 are applicable to scars 
that are disfiguring to the head, face, or neck; superficial 
and unstable, or that are superficial and painful upon 
examination.  

Diagnostic Codes 7801 and 7802 are not for application since 
these codes deal with scars other than the head, face or 
neck, and the veteran's pseudofolliculitis barbae affects his 
head, face, and neck.  Diagnostic Codes 7803 and 7804 will 
not yield a higher evaluation, since each provides only a 10 
percent evaluation.  

Diagnostic Code 7805 will also not provide a higher 
evaluation, since that code requires limitation of the 
affected part, and the December 2006 examiner specifically 
found that the veteran's condition did not cause significant 
limitation of neck movement. 

And a higher evaluation under Diagnostic Code 7800 will only 
provide a higher evaluation where the veteran's disability is 
productive of visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or has four or five 
characteristics of disfigurement.  

In this case, the December 2006 examiner indicated that the 
area of involvement was the full beard area and was noted to 
be hyperpigmented, with mild scarring and multiple pustular 
eruptions.  

The examiner stated that the rash was moderately disfiguring 
because of location.  The evidence does not indicate a 
disfigurement that rises to the level required for a higher 
evaluation under these criteria. 


C.  Evaluation of atopic dermatitis.

In this case, the veteran's service-connected atopic 
dermatitis is evaluated as noncompensable from October 30, 
2000 to August 26, 2007, and 10 percent disabling from August 
27, 2007, under Diagnostic Code 7806.  

Pursuant to Diagnostic Code 7806, in effect after August 
2002, if the skin condition covers an area of less than 5 
percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-
month period, a noncompensable rating is warranted.  

If at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or if intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past twelve-month period, a 10 percent 
rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or; 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  

Finally, a rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

Diagnostic Code 7806, in effect prior to August 2002, 
provided that eczema, with slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, warranted a noncompensable evaluation.  

A 10 percent rating was warranted where there was 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
where there was exudation or itching constant, extensive 
lesions, or marked disfigurement.  

And a maximum 50 percent evaluation was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where the condition was 
exceptionally repugnant.  

Based on the evidence in the record, the Board finds that an 
initial compensable evaluation for the veteran's atopic 
dermatitis from October 30, 2000 through August 26, 2007 is 
not warranted.  

In order to warrant a higher evaluation under the former and 
current Diagnostic Code 7806, the service-connected atopic 
dermatitis must have been manifested by exfoliation, 
exudation or itching involving an exposed surface or 
extensive area and, after August 2002, manifested by 
disability affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period.  

Here, the record shows that, from October 30, 2000 through 
August 26, 2007, the service-connected atopic dermatitis was 
productive of small hypopigmented lesions without ulcerations 
or exfoliations at the thigh and at the tibia anterior.  

There was evidence of dry scales at the anterior tibia, 
bilaterally, and posterior behind the knees.  Small macular 
lesions in the right and left antecuboidal fossa and upper 
arms with some mild dry scales were noted.  

The veteran was also indicated to have an erythematous rash 
involving his hands and the scrotum that typically appeared 
in the summer months and lasted for two to three months.  He 
had been treated with creams and a topical steroid.  
Scattered erythematous lesions on the veteran's hands and 
also on his scrotum were indicated.  

This evidence does not warrant a higher evaluation prior to 
August 27, 2007.  The evidence, while noting small 
hypopigmented lesions and dry scales, does not indicate 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  And there is no indication that 
the disability affected 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed area or required intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during any 
past twelve-month period.  

In addition, the Board finds that the evidence does not 
warrant the assignment of an evaluation for the service-
connected atopic dermatitis in excess of 10 percent beginning 
on August 27, 2007 or thereafter.  

In order to warrant a higher evaluation after August 27, 
2007, the veteran's atopic dermatitis must be manifested by 
disability that affects 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas be affected, or requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  

The medical evidence from August 27, 2007 consists primarily 
of a medical treatment note dated August 27, 2007.  This 
report indicated atopic dermatitis on the hands and groin.  A 
few scattered papules on dorsum hands and upper thighs and 
scrotum were indicated.  

The veteran reported that this condition was usually worse in 
the spring and summer and had been intensely pruritic.  The 
veteran was symptom-free until two days earlier when he 
developed recurrence of the rash on dorsum wrists and 
forearms, bilaterally.  He had similar rash in his groin.  

The veteran indicated that, in the past, he had noted 
vesticles, though these were not noted upon examination.  He 
reported flares one or two times per year involving his 
forearms, tops of hands, thigh and groin area.  The flare was 
reported to be intensely itchy and uncomfortable.  

During a flare, the veteran was indicated to use Triluma.  
The physician indicated that no intensive light therapy, UVB, 
PUVA, or electron beam therapies were used.  No side effects 
of treatment were indicated, and there were no local (skin) 
symptoms or systemic symptoms such as fever or weight loss.  

No current lesions were noted on examination, but the 
physician indicated that during a flare the area affected was 
15% TBA.  1-2 small hyperpigmented macules on the left high 
c/w post inflammatory hyperpigmented changes were noted.  

The physician noted no pain in the scarring, no adherence to 
underlying tissue, normal skin texture, no instability, and 
no elevation or depression of the scarring.  The scarring was 
noted to be superficial, with no inflammation, edema, or 
keloid formation, with no area of induration or 
inflexibility, and no limitation of function related to the 
scarring.  

The veteran was diagnosed with atopic dermatitis.  Exposed 
areas affected were indicated to be 2%; percent of the entire 
body affected was indicated to be 15%.  

The medical evidence in this regard does not support a higher 
evaluation from August 27, 2007.  The medical evidence does 
not show that the veteran's condition affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, nor does it indicate that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  

As such, a higher evaluation for atopic dermatitis from 
August 27, 2007 is not warranted.


D.  Extraschedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disabilities so as to warrant assignment of a higher rating 
on an extraschedular basis.  In this regard, the Board notes 
that there is no showing that any of the disabilities have 
resulted in marked interference with employment.  

In addition, there is no showing that the disabilities have 
necessitated frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  Service connection for hearing loss. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

In this case, the veteran's claims file contains the results 
of several audiological examinations.  

The veteran's service entrance examination dated in October 
1972 revealed pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
10
25
LEFT
10
25
25
35
35

Upon service separation in October 1981, the pure tone 
threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
10
10
10
35
30

These results suggest that the veteran's hearing acuity 
actually improved slightly at certain frequencies on testing 
during service.  After service, the veteran underwent several 
audiological examinations in connection with his claim.  

A private examination report dated in October 2000 indicated 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
N/A
35
LEFT
30
25
30
N/A
40

Speech audiometry testing revealed speech recognition ability 
of 92% in the right ear and 96% in the left ear.  

A VA examination report dated in November 2000 certified pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
25
LEFT
25
25
25
35
25

The authorized speech audiometry testing revealed speech 
recognition ability of 100% in the right ear and 96% in the 
left ear.  

Another private audiological examination report dated in 
October 2006 indicated pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
45
LEFT
25
25
35
45
50

Speech audiometry testing revealed speech recognition ability 
of 92% in each ear.

Finally, an authorized VA examination report dated in 
December 2006 certified pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
25
LEFT
15
20
25
35
35

The authorized speech audiometry testing revealed speech 
recognition ability of 100 percent in each ear.  

As noted, in order for impaired hearing to be considered to 
be a disability, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz  must be 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
must be 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test must be less than 94 
percent.  38 C.F.R. § 3.385.  

The veteran's claims file contains differing audiological 
results.  Significantly, the initial VA examination results 
in October 2000 found no hearing loss disability as defined 
by regulation for VA compensation purposes.  The most recent 
VA examination in December 2006 also showed no hearing loss 
disability for VA compensation purposes in either ear.  

In this case, the Board finds that the weight of the 
competent evidence currently is against a finding of hearing 
loss disability for VA compensation purposes.  
\
The results of the October 2006 private examination, while 
confirming the VA findings of some elevated puretone results 
and showing reduced discrimination abilities in each ear, are 
not authorized examinations for showing the current nature 
and severity of claimed hearing loss.  Here, the Board must 
rely on the certified examination findings of the 
standardized VA audiometric testing.  

In this case, the Board finds that the weight of the 
competent evidence is against a showing that the veteran 
currently has hearing loss disability for VA compensation 
purposes.  Without a current disability, a claim of service 
connection for any such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran may feel that he has bilateral hearing loss 
that is related to his service, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  



ORDER

An initial rating for the service-connected 
pseudofolliculitis barbae in excess of 10 percent from 
October 30, 2000 through December 4, 2006 is denied.  

Subject to the regulations governing payment of VA monetary 
benefits, a 30 percent rating for the service-connected 
pseudofolliculitis barbae beginning on December 5, 2006, is 
granted.  

An initial compensable rating for the service-connected 
atopic dermatitis from October 30, 2000 through August 26, 
2007, and in excess of 10 percent beginning on August 27, 
2007, is denied.  

The claim of service connection for hearing loss is 
dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


